J-S46045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
               v.                                :
                                                 :
                                                 :
    SANTIAGO ROBLES                              :
                                                 :
                      Appellant                  :   No. 1521 MDA 2016

                Appeal from the PCRA Order September 6, 2016
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0003806-2008


BEFORE:       BOWES, OLSON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                                  FILED JULY 07, 2017

        Appellant, Santiago Robles, appeals pro se from the September 6,

2016, order entered in the Court of Common Pleas of Berks County denying

his first petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. After a careful review, we affirm.

        The relevant facts and procedural history are as follows: On July 9,

2008, during an argument, Appellant shot and killed the unarmed victim,

Herbert “Buddy” Rupp. Following a bench trial, Appellant was convicted of

third-degree     murder,     aggravated        assault,   and   recklessly   endangering




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S46045-17


another person.1       The trial court imposed an aggregate sentence of twelve

years to twenty-five years in prison.

        Appellant did not initially file a timely direct appeal; however, after his

appeal rights were reinstated via the PCRA, Appellant filed an appeal nunc

pro tunc from his judgment of sentence.          On appeal, Appellant challenged

the sufficiency of the evidence sustaining his convictions. 2 Finding no merit

to his claims, on August 28, 2012, this Court affirmed his judgment of

sentence. See Commonwealth v. Robles, No. 1919 MDA 2011 (Pa.Super.

filed 8/28/12) (unpublished memorandum).            Appellant filed a petition for

allowance of appeal, which our Supreme Court denied on April 3, 2013.

Appellant did not file a writ of certiorari with the United States Supreme

Court.

        On December 4, 2013, Appellant filed a timely first PCRA petition pro

se. The PCRA court appointed counsel to assist Appellant, and on June 8,

2015, counsel filed a petition seeking to withdraw her representation and a




____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 2702(a)(1), and 2705, respectively.
2
  Specifically, Appellant contended the evidence was insufficient to conclude
that he had the requisite mens rea for third-degree murder, aggravated
assault, or recklessly endangering another person. He further contended the
Commonwealth failed to produce sufficient evidence to disprove his claim of
self-defense.




                                           -2-
J-S46045-17


Turner/Finley3 no-merit letter.            On February 24, 2016, the PCRA court

granted counsel’s petition to withdraw, and after providing Appellant with

notice of its intent to dismiss Appellant’s first PCRA petition, the PCRA court

dismissed the petition on September 6, 2016.

       This timely pro se appeal followed. On December 28, 2016, the PCRA

court directed Appellant to file a Pennsylvania Rule of Appellate Procedure

1925(b) statement, and on January 17, 2017, Appellant filed a four-page

Rule 1925(b) statement in which he listed forty-nine issues. On January 30,

2017, the PCRA court filed a Rule 1925(a) opinion urging this Court to find

Appellant’s issues to be waived under Rule 1925(b).

             When reviewing the denial of a PCRA petition, we must
       determine whether the PCRA court’s order is supported by the
       record and free of legal error. Generally, we are bound by a
       PCRA court’s credibility determinations. However, with regard to
       a court’s legal conclusions, we apply a de novo standard.

Commonwealth v. Johnson, --- Pa. ---, ---, 139 A.3d 1257, 1272 (2016)

(quotation marks and quotations omitted).

       Preliminarily, we agree with the PCRA court that Appellant has waived

his issues on appeal by failing to file a concise and coherent Rule 1925(b)

statement to allow the PCRA court to understand the issues being raised on

appeal.    In this regard, we point to the following relevant portion of the

PCRA court’s Rule 1925(a) opinion:
____________________________________________


3
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc.)



                                           -3-
J-S46045-17


           Pursuant to [Rule] 1925(b), Appellant was ordered to file a
     Concise Statement of Matters Complained of on Appeal [ ].
     Rather than succinctly identifying any deficiencies or defects in
     the [PCRA court’s] dismissal of his PCRA petition, Appellant filed
     a four-page [Rule] 1925(b) statement raising forty-nine issues—
     some containing sub-issues—that the [c]ourt is largely unable to
     understand....
          The purpose of Rule 1925 is to narrow the focus of an
     appeal to those issues which the appellant wishes to raise on
     appeal. In order to avoid waiver, Rule 1925 requires that:
           (i) The Statement shall set forth only those rulings or
           errors that the appellant intends to challenge.
           (ii) The Statement shall concisely identify each ruling
           or error that the appellant intends to challenge with
           sufficient detail to identify all pertinent issues for the
           judge. The judge shall not require the citation to
           authorities; however, appellant may choose to
           include pertinent authorities in the Statement.
                                         ***
           (iii) The Statement should not be redundant or
           provide lengthy explanations as to any error. Where
           non-redundant, non-frivolous issues are set forth in
           an appropriately concise manner, the number of
           errors raised will not alone be grounds for finding
           waiver.
     Pa.R.A.P. 1925(b)(i), (ii), (iv).
                                   ***
           The instant case before the [c]ourt is the appeal of a
     straightforward PCRA dismissal. [The PCRA court] addressed
     each of Appellant’s seven issues [that were raised in the PCRA
     court] in [the] notice of intent to dismiss and explained why
     each issue lacked merit....Rather than filing a concise [Rule]
     1925(b) statement in response to [the PCRA court’s dismissal
     order] as the Rule requires and as directed by [the] [c]ourt,
     Appellant filed a four-page statement replete with legal
     gibberish, from which the [c]ourt can discern no legitimate
     appellate issue.
           What [the PCRA court is] able to glean from Appellant’s
     concise statement is that it is an attempt to overwhelm the
     [c]ourt with incoherent jargon, further illustrated by the fact that


                                         -4-
J-S46045-17


     Appellant has filed, and continues to file, a multitude of
     redundant motions with [the] [PCRA court].           Due to the
     incoherent, voluminous nature of Appellant’s concise statement,
     [the PCRA court is] unable to engage in a meaningful analysis of
     the issues.     [The PCRA court] therefore concludes that
     Appellant’s concise statement is the functional equivalent of no
     concise statement at all and deemed a waiver. Accordingly, [the
     PCRA court] decline[s] to address the issues raised therein.

PCRA Court Opinion, filed 1/30/17, at 3-5 (quotation marks, quotations, and

citations omitted). We agree with the PCRA court’s analysis in this regard.

     Pennsylvania Courts have repeatedly held that an appellant waives all

matters for review where he identifies an outrageous number of issues in the

concise statement.   See Jones v. Jones, 878 A.2d 86 (Pa.Super. 2005)

(holding seven page, twenty-nine issue statement resulted in waiver);

Kanter v. Epstein, 866 A.2d 394 (Pa. Super. 2004) (finding fifteen page,

fifty-five issue statement resulting in waiver).   However, “the number of

issues raised in a Rule 1925(b) statement does not, without more, provide a

basis upon which to deny appellate review where an appeal otherwise

complies with the mandates of appellate practice.” Mahonski v. Engel, 145
A.3d 175, 181 (Pa.Super. 2016) (quotation marks and quotation omitted).

We have recognized that the complexity of the matter under review is a

consideration for courts to make prior to finding waiver based on the sheer

volume of the concise statement. Id.

     Moreover, this Court has held:

     Rule 1925 is intended to aid [lower court] judges in identifying
     and focusing upon those issues which the parties plan to raise on
     appeal. Rule 1925 is thus a crucial component of the appellate

                                      -5-
J-S46045-17


     process. When a court has to guess what issues an appellant is
     appealing, that is not enough for meaningful review. When an
     appellant fails adequately to identify in a concise manner the
     issues sought to be pursued on appeal, the [lower] court is
     impeded in its preparation of a legal analysis which is pertinent
     to those issues. In other words, a concise statement which is
     too vague to allow the court to identify the issues raised on
     appeal is the functional equivalent of no concise statement at all.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.Super. 2016) (quotation

omitted).

     Accordingly, this Court has concluded that the submission of a Rule

1925(b) statement which is so redundant, vague, incoherent, or confusing

as to prevent the lower court from engaging in a meaningful analysis results

in waiver of all claims presented. Mahonski, supra (finding waiver of all

claims where statement was overly vague, redundant, and contained

multiple sub-issues); Ray, supra (finding waiver of all claims where the

appellant failed to identify his claims in an adequate and concise manner).

     In the case sub judice, we agree with the PCRA court that Appellant

has failed to submit a proper Rule 1925(b) statement. Appellant’s four-page

statement containing forty-nine issues is redundant, vague, and confusing

such that it prevented the PCRA court from meaningfully identifying the

issues Appellant wished to raise on appeal. Further, we find no error in the

PCRA court’s conclusion that the instant PCRA case is “straightforward” and

Appellant’s voluminous Rule 1925(b) statement is an attempt to overwhelm

the court “with incoherent jargon.” PCRA Court Opinion, filed 1/30/17, at 4.

Accordingly, since Appellant failed to adequately identify in a concise and

                                    -6-
J-S46045-17


coherent manner the issues he sought to pursue on appeal, we agree with

the PCRA court that Appellant has waived all issues on appeal.4

       For all of the foregoing reasons, we affirm.

       Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




____________________________________________


4
  We note the Commonwealth submits in its appellee brief that, assuming,
arguendo, waiver is inappropriate under Rule 1925(b), Appellant has
otherwise waived his appellate claims by submitting a defective appellate
brief.   We agree. Appellant’s appellate brief sets forth bald assertions of
error, lengthy narratives, and incoherent analysis. Thus, we are unable to
engage in meaningful review. We recognize that Appellant is proceeding pro
se, however, Appellant must still abide by our Rules of Appellate Procedure,
and he is not entitled to any particular advantage because he lacks legal
training. See Commonwealth v. Rivera, 685 A.2d 1011 (Pa.Super. 1996).




                                           -7-